Citation Nr: 0520844	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of 
bilateral ankle sprain.

3.  Evaluation of hypertension, initially rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1972 and from June 1972 to June 1976. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas, in which the RO denied service 
connection for tinnitus and residuals of bilateral ankle 
sprains, granted service connection for hypertension, and 
assigned a 10 percent rating for hypertension.  In February 
2003 the Board requested additional development on the issues 
on appeal, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  In November 2003 the Board remanded the 
claims for further development and adjudicative action.

In a March 2002 statement, the veteran raised the issue of 
service connection for residuals of a stroke.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not have a chronic ankle disorder in 
service, and any ankle disorder is not otherwise related to 
active service.  

2.  The veteran did not have tinnitus in service, and his 
tinnitus is not otherwise related to active service.

3.  The veteran's hypertension has not been manifested by 
diastolic pressure predominantly 110 or more, or by systolic 
pressure predominantly 200 or more.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, 
and tinnitus may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7101 (2004); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the January 1998 rating action was 
promulgated did VA in March 2004, provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claims, the veteran was afforded 
the opportunity to identify medical evidence that VA would 
attempt to obtain.  Also, VA medical records were obtained, 
and the veteran was afforded another VA examination for the 
issue of service connection for tinnitus.  The timing-of-
notice error was sufficiently remedied by the process carried 
after the March 2004 VCAA letter so as to provide the veteran 
with a meaningful opportunity to participate effectively in 
the processing of his claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  In particular, in April 2004, 
Blanchfield Army Community Hospital at Fort Campbell, 
Kentucky, indicated that it did not currently have any of the 
veteran's service medical records.  The Board also notes that 
service medical records regarding treatment at Fort Campbell, 
Kentucky, were previously sent to VA.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c).  The AOJ obtained private 
medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran was afforded VA examinations on the issue of 
service connection for tinnitus and the issue of an increased 
rating for hypertension.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  As for the issue of service connection for 
residuals of bilateral ankle sprains, a medical examination 
is not necessary because, based on the analysis below, there 
is sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Also, VA complied 
with the directives of the November 2003 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the January and April 1998 rating decisions, the 
May 1999 statement of the case (SOC), and the October 2002 
and January 2005 supplemental statements of the case (SSOCs) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(e).  Also, in the March and August 2004 VCAA 
letters, VA asked the veteran to submit any evidence he had 
that pertained to his appeal.  38 C.F.R. § 3.159(b).  

By a June 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran claims that he was treated for bilateral ankles 
strain in August 1969, but his service medical records do not 
appear to document such treatment.  Service medical records 
do that that in September 1969 the veteran fell and injured 
his left knee.  The impression was a bruised left knee.  X-
rays of the left knee were normal.  Also, there were no 
complaints of ringing in the ears or findings of tinnitus in 
service.  At a December 1970 physical examination and a 
February 1972 separation examination, the veteran denied 
having or having had ear trouble, hearing loss, or foot 
trouble.  At those examinations, the ears, feet, and the rest 
of the lower extremities were reported to be clinically 
normal.  Also, at a March 1975 physical examination, the 
ears, feet, and the rest of the lower extremities were 
normal.  In June and October 1976, the veteran denied having 
or having had ear trouble, hearing loss, or foot trouble.  At 
the December 1978 separation examination, the veteran denied 
having or having had ear trouble, hearing loss, or foot 
trouble.  At that examination, the ears, feet, and the rest 
of the lower extremities were clinically evaluated as normal.

At a February 1997 private evaluation done by a social 
worker, the veteran reported that he sprained both ankles 
while stationed at Fort Campbell, Kentucky.  He also 
indicated that he had ringing in his ears.  The diagnoses 
included a history of sprained ankles at Fort Campbell, 
Kentucky, and bilateral tinnitus.

A private medical record dated in May 1997 reflects that the 
veteran's blood pressure was 157/119 prior to an epidural 
steroid injection, and that subsequent to the injection it 
was 142/89.

The veteran was afforded a VA neurological examination in 
July 1997.  Physical examination revealed that there were no 
essential neurologic findings consistent with a diagnosis and 
that the veteran's distribution of his abnormal sensation was 
nonanatomic.  The diagnosis was a history of a back injury in 
1996 with hypoesthesia of both lower extremities.

The veteran underwent a VA hypertension examination in July 
1997.  His blood pressure readings were the following: 
159/102, sitting; 160/92, recumbent; and 152/103, standing.  
The diagnoses included hypertension, on treatment.

The veteran was afforded a VA audiological examination in 
July 1997.  The veteran reported that the onset of his 
tinnitus was approximately six months ago and that the 
circumstances of the onset were unknown.  He indicated that 
the tinnitus was bilateral and periodic.  He added that the 
tinnitus was mildly distracting in daily life, and described 
the tinnitus as ringing in nature.  

Private medical records show that in December 1997 the 
veteran reported a history of low back pain and bilateral leg 
pain, which started following a motor vehicle accident in 
August 1996.  The assessment was bilateral sacroiliac joint 
dysfunction.

VA medical records show that from December 1999 to September 
2004 the veteran's diastolic pressure ranged from a low of 78 
in March 2001 to a high of 112 in March 2000.  While the 
diastolic pressure was 112 in March 2000, the other diastolic 
readings were less than 100 except for one reading in March 
2004, which was 100.  The systolic pressure during that 
period was 160 or less except for one reading in March 2000, 
which was 192.  In September 2004, it was noted that the 
veteran's blood pressure was usually adequately controlled 
and that no medication changes were indicated at that time.

The veteran underwent a VA audiological examination in March 
2004.  It was noted that the date of and circumstances of the 
onset were unknown and that the tinnitus was bilateral.  The 
veteran reported a high-pitched intermittent tinnitus that 
occurred twice a week and lasted anywhere from a minute or 
two to all day long.  The examiner indicated that the 
etiology of the tinnitus cannot be determined without 
resorting to speculation.

III.  Legal Criteria

A.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an other organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  



B.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  Subject to the provisions of 
38 U.S.C.A. § 5101, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

The VA Schedule for Rating Disabilities for cardiovascular 
disorders had been revised, effective January 12, 1998.  See 
62 Fed. Reg. 65,207 (Dec. 11, 1997).  

Under the previous criteria for rating hypertensive vascular 
disease (essential arterial hypertension) (effective prior to 
January 12, 1998), a 10 percent evaluation is warranted when 
diastolic pressure is predominantly 100 or more.  A 20 
percent disability rating requires diastolic pressure to be 
predominately 110 or more with definite symptoms.  A 40 
percent evaluation is warranted for when diastolic pressure 
is predominately 120 or more and moderately severe symptoms 
are present.  A 60 percent disability rating requires 
diastolic pressure to be predominately 130 or more with 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  For the 40 and 60 percent ratings under Code 7101, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.  Id. at Note 1.  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominately 100 
or more, a minimum rating of 10 percent will be assigned.  
Id. at Note 2.

Under the revised regulations (effective January 12, 1998), a 
10 percent evaluation is warranted when diastolic pressure is 
predominately 100 or more, or when systolic pressure is 
predominately 160 or more.  A 10 percent disability rating is 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted when diastolic pressure is predominately 110 or 
more, or when systolic pressure is predominately 200 or more.  
A 40 percent disability rating requires that diastolic 
pressure be predominantly 120 or more.  A 60 percent 
evaluation is warranted when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).  

IV.  Analysis

A.  Tinnitus

The first diagnosis of tinnitus was made in 1997, over ten 
years after the veteran's last period of active duty.  The 
competent medical evidence does not relate the diagnosis of 
tinnitus to active service.  The veteran's service medical 
records reflect no complaints of ringing in the ears or 
findings of tinnitus.  At the various physical examinations, 
including the two separation examinations, the veteran denied 
having or having had any ear trouble and tinnitus was not 
diagnosed on any of those examinations.  At the July 1997 VA 
audiological examination, the veteran reported that the 
tinnitus began six months ago.  Also, the March 2004 VA 
examiner indicated that the etiology of the tinnitus cannot 
be determined without resorting to speculation.

In short, the evidence supporting the veteran's claim is the 
competent evidence showing that he currently has tinnitus.  
The evidence against the veteran's claim is that there is no 
record of a chronic disorder during any period of active duty 
or within the first post-service year following a period of 
active duty.  There is no continuity of symptomatology after 
service.  In particular, there is a lack of any documentation 
in the veteran's post-service medical records that prior to 
1997, he complained of having had ringing in the ears, was 
treated for ringing in the ears, or was diagnosed as having 
tinnitus.

In other words, the evidence shows that the veteran did not 
have tinnitus during a period of active duty or within one 
year of separation from a period of active duty, and that his 
tinnitus is not otherwise related to active service.  
Accordingly, tinnitus was not incurred in or aggravated by 
service, nor may it be presumed to have so been incurred.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for tinnitus 
is denied.

B.  Residuals of Bilateral Ankle Sprains

The veteran's service medical records reveal no complaints of 
a sprained ankle or findings of an ankle disorder or injury.  
At the various physical examinations, including the two 
separation examinations, the veteran denied having or having 
had any foot trouble and an ankle disorder was not diagnosed 
on any of those examinations.  Assuming for the sake of 
argument that the veteran has a current bilateral ankle 
disorder, there is no competent medical evidence linking it 
to an in-service ankle sprain.  The evidence against the 
veteran's claim is that there is no record of a chronic ankle 
disorder during any period of active duty and that there is 
no continuity of symptomatology after service.  In 
particular, there is a lack of any documentation in the 
veteran's post-service medical records that prior to 1997, he 
complained of having had ankle symptomatology, was treated 
for an ankle sprain or residuals thereof, or was diagnosed as 
having an ankle disorder.  Even if the veteran did suffer 
bilateral ankle strain in 1969 as he claims, it would appear 
that such injury was acute in nature in view of the 
subsequent examinations which showed that the lower 
extremities were clinically normal.  In other words, any 1969 
ankle injuries resolved and did not result in chronic 
disability. 

In other words, the evidence shows that the veteran did not 
have an ankle disorder during a period of active duty and 
that any current ankle disorder is not otherwise related to 
active service.  Accordingly, residuals of bilateral ankle 
sprains were not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for residuals of 
bilateral ankle sprains is denied.

C.  Hypertension

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

As for the criteria effective prior to January 12, 1998, the 
veteran's blood pressure was taken two times in May 1997 and 
three times at the July 1997 VA hypertension examination.  
Prior to an epidural steroid injection in May 1997, the 
veteran's blood pressure was 157/119, but after the 
injection, it was 142/89.  At the July 1997 VA examination, 
the highest diastolic reading was 103.  Therefore, prior to 
January 12, 1998, the veteran's diastolic pressure was not 
predominantly 110 or more with definite symptoms.

As for the criteria effective January 12, 1998, in March 2000 
the veteran's diastolic pressure was 112.  However, the 
numerous other diastolic readings reflect that his pressure 
was less than 100 except for one reading in March 2004, which 
was 100.  The systolic pressure during that period was 160 or 
less except for one reading in March 2001, which was 192.  
Accordingly, from January 12, 1998, to the present, the 
veteran's diastolic pressure was not predominantly 110 or 
more and his systolic pressure was not predominately 200 or 
more.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  The claim 
for an initial schedular rating in excess of 10 percent for 
hypertension is denied.

D.  Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's hypertension causes marked 
interference with employment, or that it requires frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Consideration under 
38 C.F.R. § 3.321(b)(1) is therefore not warranted.  The 
Board notes the 10 percent evaluation assigned for the 
service-connected hypertension contemplates a level of 
interference with employment associated with the degree of 
disability demonstrated.  Consequently, the Board finds that 
a referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is not warranted.




ORDER

The appeal as to all three issues is denied.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


